         Case 1:15-cv-02739-LAP Document 185 Filed 10/09/20 Page 1 of 4




          TELEPHONE: 1-212-558-4000
                                                                    125 Broad Street
           FACSIMILE: 1-212-558-3588
             WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                 ______________________


                                                                  LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                   BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                         BEIJING • HONG KONG • TOKYO

                                                                             MELBOURNE • SYDNEY




                                                            October 9, 2020
Via ECF
The Honorable Loretta A. Preska,
      United States District for the Southern District of New York,
             500 Pearl Street,
                     New York, NY 10007.

                Re:       Petersen Energía Inversora S.A.U. v. Argentine Republic and YPF S.A.,
                          No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Capital Mgmt. et al. v.
                          Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton Park”)

Dear Judge Preska:

        On behalf of the Argentine Republic (the “Republic”), I respond to Plaintiffs’ October 5,
2020 letter. (Petersen ECF No. 180.) Regrettably, before sending their letter to the Court,
Plaintiffs had agreed with Defendants not to oppose Defendants’ Hague requests. Plaintiffs also
did not meet and confer with Defendants before falsely accusing Defendants’ of “pointless”
discovery and delay. While the Court has granted Defendants’ Hague requests, the Republic is
compelled to set the record straight. The Republic treats this Court’s orders with the utmost respect
and takes its discovery obligations seriously. Since the Court issued its scheduling order in July,
the Republic has both pressed for reasonable discovery from Petersen and made extraordinary
efforts—despite the severe COVID situation in Argentina—to comply fully with its discovery
obligations. But Petersen has failed to produce even basic discovery—which is why Defendants
were forced to resort to the time-consuming Hague process.

            The “Reality” — Petersen’s Failure To Provide Meaningful Discovery

        The Petersen Plaintiffs are a hollow shell that has just one purpose: prosecuting these
claims. The litigation “funder” Burford bought these claims out of bankruptcy in March 2015 for
€15 million, which it now seeks to turn into a more than $1 billion jackpot—realizing at least a
5,000% return—to be extracted from public funds required by the Argentine government to attend
to the needs of the people of the Republic.

        When a Spanish bankruptcy trustee assumed control of Petersen, and when Burford bought
Petersen’s claims through the bankruptcy process, both the trustee and Burford assumed the
obligation to take basic steps to obtain and preserve from Petersen and its former
owners/executives the evidence necessary to prosecute its claims, including hard copy files,
electronic documents and witness cooperation. Over the past month, Defendants have learned that
Plaintiffs have virtually no documents from and no control whatsoever over any of the individuals
who ran Petersen during the relevant time and in whose shoes Burford now stands. Federal courts
           Case 1:15-cv-02739-LAP Document 185 Filed 10/09/20 Page 2 of 4




    The Honorable Loretta A. Preska                                                         -2-


have repeatedly held that it would be “both logically inconsistent and unfair to allow the right to
sue to be transferred to assignees of a debt free of the obligations that go with litigating a claim.”
JP Morgan Chase Bank v. Winnick, 228 F.R.D. 505, 506 (S.D.N.Y. 2005) (Lynch, J.).1 Indeed,
“[t]hose federal courts that have addressed the issue uniformly agree that the assignee of an
assignor’s claims ‘bears the same discovery obligations that [the assignor] would carry had it
remained the plaintiff.’” Baxter Bailey & Assoc., Inc. v. Hovnanian Enter., Inc., 2017 WL
4174965, at *1 (D. Md. May 8, 2017) (citing cases).

        Petersen’s evidence is central to these actions. For example, the members of the Eskenazi
Family (Enrique, Sebastián, Matías, and Ezequiel)—the subject of Defendants’ September 24
Hague requests—are key witnesses. They created the Petersen entities that are prosecuting these
claims and borrowed nearly $2.2 billion in 2008 to acquire their minority stake in YPF from
Repsol. They demanded that Sebastián Eskenazi be installed as the CEO of YPF—a position he
held until 2012. And the Eskenazis had Petersen obtain an indemnity requiring Repsol to assume
their debts and buy back their YPF shares if Repsol lost control of YPF. (See Petersen ECF No.
175 at 2.) The Eskenazis also still hold equity in the Petersen entities and thus stand to profit from
any judgment in Petersen’s favor. (Petersen ECF. No. 164 at 3.)

         On July 28—shortly after Your Honor’s Order directing that fact discovery should
proceed—Defendants served document requests seeking from Petersen the documents that the
Republic is now seeking through the Hague process. But, until September 9, Petersen did not
disclose that they did not have these documents, including almost no documents bearing on the
critical period when the Eskenazis ran Petersen. Thus, while Plaintiffs touted their document
production efforts in their October 5 letter, they failed to inform the Court that Petersen’s
production consisted only of newspaper articles, public documents from the 2012 Repsol litigation,
public documents concerning the expropriation, and public investment analyst reports regarding
YPF. Plaintiffs have not produced any contemporaneous documents from Petersen’s files or
servers, including correspondence, notes and email, and have refused to try to obtain these
documents, claiming they do not “control” any of such documents, including documents from the

1
  See also, e.g., In re Skelaxin (Metaxalone) Antitrust Litig., 2014 WL 129814, at *2 (E.D. Tenn.,
Jan. 10, 2014) (“wholly unfair for Plaintiffs to step into the shoes of the assignors for the purposes
of bringing their claims and not also assume a claimant’s attendant discovery obligations”);
Travelers Indent. Co. of Am. v. Kendrick Bros. Roofing, Inc., 2013 WL 6681240, at *2 (D. Idaho
Dec. 18, 2013) (assignee “bears the same discovery obligations that [assignor] would carry had it
remained the plaintiff”); JPMorgan Chase Bank, N.A. v. KB Home, 2010 WL 1994787, at *6 (D.
Nev. May 18, 2010) (“unfair to allow [assignees] to stand in the shoes of the original lenders in
order to pursue this action without requiring them to produce discovery that the original lenders
would be required to produce if they had brought the action themselves”).
           Case 1:15-cv-02739-LAP Document 185 Filed 10/09/20 Page 3 of 4




    The Honorable Loretta A. Preska                                                         -3-


time when the Eskenazis managed Petersen. As a result, Defendants have been forced to pursue
evidence through the Hague process.2

         Plaintiffs claim that this discovery is irrelevant because “[w]hat mattes [sic] for breach of
contract is that there was an intervention [and] expropriation.” (Petersen ECF No. 180 at 1.) But
this is not a “straightforward breach-of-contract case.” (Id. at 3.) The Court has held these are
“‘corporate claims” governed by Argentine law. Petersen Energía Inversora S.A.U. v. Argentine
Republic, 2020 WL 3034824, at *12 (S.D.N.Y. June 5, 2020) (Preska, J.). In any event, Plaintiffs
have pled as an element of their supposed damages an alleged “campaign” to devalue YPF shares,
when the Eskenazis managed Petersen and YPF. (Petersen Compl. ¶¶ 31-34; Eton Park Compl.
¶¶ 32-34.) And even if this were the “straightforward” breach of contract case as Plaintiffs claim,
Defendants have the right to discovery of (i) the circumstances under which the parties entered the
contract (Petersen and the Eskenazis in 2008 to 2011), (ii) the circumstances of the alleged breach
(purportedly suffered in 2012), and (iii) Petersen’s subsequent assignment of its claims to Burford.
See, e.g., Amto, LLC v. Bedford Asset Mgmt., LLC, 168 F. Supp. 3d 556, 574 (S.D.N.Y. 2016)
(Karas, J.).

             The Republic Is Working Diligently to Complete Discovery Expeditiously

        To secure their preferred schedule, Plaintiffs repeatedly represented to the Court that they
would be seeking only “limited” discovery—“basically like nothing discovery.” (Ex. 1 (July 9
Hearing Transcript) at 7:15-16; 27:24-28:2.) That is not remotely what Plaintiffs have done.
Specifically, Plaintiffs have served 29 broad requests for production, 47 requests for admissions,
and an extremely broad Rule 30(b)(6) deposition notice (and similar requests on YPF), demanding
testimony on topics such as “YPF’s value and assets from 1993 through 2014, including YPF’s oil
and gas production, operational management, and discovery and development of new and existing
oil reserves . . . .” In response, the Republic is searching for documents from the relevant
government entities, but has not yet been able to collect and review many documents concerning
the events giving rise to this litigation (which span back to 1993), because, if these documents
exist at all, they exist largely in hard copy and are in buildings that are inaccessible because of
legal restrictions relating to the pandemic, which also prevent most public employees from
entering their workplaces.

        Plaintiffs’ statement in their October 5 letter that Defendants “have not responded” to their
“offer” to discuss scheduling depositions is not true. On October 1, the Republic responded to
Plaintiffs’ “offer” proposing that “both sides should work cooperatively to develop a deposition
schedule after both sides have been able to produce documents.” Plaintiffs have not responded.


2
 As more fully outlined in YPF S.A.’s October 9, 2020 Letter, Plaintiffs’ claims about delayed
discovery for Repsol S.A. are similarly baseless.
         Case 1:15-cv-02739-LAP Document 185 Filed 10/09/20 Page 4 of 4




 The Honorable Loretta A. Preska                                                        -4-


                                            *      *       *

               Plaintiffs’ mischaracterization of Defendants’ diligence in discovery is only made
more misleading by Plaintiffs’ failure to comply with their own discovery obligations and
subsequent posturing before the Court. Defendants will continue to work to comply with all of
their discovery obligations.

                                                           Respectfully,

                                                           /s/ Robert J. Giuffra, Jr.

                                                           Robert J. Giuffra, Jr.




cc:    Counsel of Record
